DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Application 16/638,956, filed on 02/13/2020, is a National Stage of PCT/EP2018/071772 and claims foreign priority to DE10 2017 118 687.5, filing date 08/16/2017.
Response to Amendment
Applicant' s amendment dated 08/01/2022, in which all claims were amended, claims 2, 3, 7, 8, and 10 canceled, has been entered.
Drawings
The drawings submitted 08/01/2022 are accepted, and the objection of 05/03/2022 is WITHDRAWN.
However, the drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the electrically isolating wall electrically isolating the at least one electrically active intermediate layer and an electrode of a medical implant,” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-6, and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 6 recite the limitations “the electrically isolating wall electrically isolating the at least one electrically active intermediate layer and an electrode of a medical implant, which is arranged at the bottom surface” and “the electrically isolating wall configured to electrically isolate the at least one electrically active intermediate layer and an electrode arranged at the bottom surface of the at least one opening”, respectively.  However, the drawings disclose an electrically isolating wall (e.g. 30, fig 1), which isolates a passivation layer (e.g. 10, figs 1 and 2) from the opening, but the wall does not isolate the electrode from the opening, because the electrode is arranged at the bottom surface of the at least one opening and thus directly (and electrically) contacts any fluid or through-lead in the opening.  The wall is also not between the electrode and intermediate layers.  Thus, it is unclear what applicant intends the electrode to be isolated from, or how the wall isolates the electrode, or whether the clauses were intended to be separated by semicolons.  
For the purposes of examination and to further compact prosecution, the limitations will be read as “the electrically isolating wall electrically isolating the at least one electrically active intermediate layer; and an electrode of a medical implant; and an electrode arranged at the bottom surface of the at least one opening”, respectively.    
Applicant should confirm the intended meaning in the next Office Communication.
Remaining claims depend from claims 1 or 6, and are rejected for the reasons above. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102
and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory
basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and
the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-6, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eckhardt (US 20120112347 A1).
Regarding claim 1, Eckhardt discloses: a method for isolating a passivation system (flexible coated electronic device, title; para 0077; fig 2J) having at least one electrically active intermediate layer (219, fig 2J), 
the method comprising the steps of: creating at least one opening (224) in the passivation system to form a bottom surface and a circumferential wall surface in the passivation system (fig 2J);
and covering the circumferential wall surface with an electrically isolating wall (222, of polyimide) such that an entirety of the circumferential wall surface is covered by the electrically isolating wall (fig 2J), 
the electrically isolating wall electrically isolating (not in electrical contact with the opening 224, para 0053) the at least one electrically active intermediate layer and an electrode (212) of a medical implant (die 216, which may be an implant para 0005-9), which is arranged at the bottom surface of the at least one opening (212 at bottom of 224, fig 2J)

    PNG
    media_image1.png
    254
    716
    media_image1.png
    Greyscale

Regarding claim 4, Eckhardt further discloses the electrically isolating wall permits passage of a fluid to the electrode and prevents penetration of the fluid into the passivation system (opening for signal communication between device and bio-physiological environment, para 0031; see also top view fig 1B.)
Regarding claim 5, Eckhardt further discloses the electrically isolating wall is configured to accommodate a lead-through or a plug connection or a header device (openings may be alternately filled with wires or conductors, para 0031).
Regarding claim 6, Eckhardt discloses a multi-layer passivation system (flexible coated electronic device, title; para 0077; fig 2J) comprising: 
at least one electrically active intermediate layer (219, fig 2J); 
at least one opening (224) formed in the multi-layer passivation system, 
the at least one opening forming a bottom surface and a circumferential wall surface (fig 2J); and 
an electrically isolating wall (222) covering an entirety of the circumferential wall surface, the electrically isolating wall configured to electrically isolate the at least one electrically active intermediate layer and an electrode (212) arranged at the bottom surface of the at least one opening.
Regarding claim 9, Eckhardt further discloses the electrically isolating wall permits passage of a fluid to the electrode (opening for signal communication between device and bio-physiological environment, para 0031; see also top view fig 1B) and prevents penetration of the fluid into the multi-layer passivation system (protects system from corrosive effects of biological fluids, para 0008).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4-6, and 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
De Beeck US 20120209100 A1 discloses a liner formed in a feedthrough 870 in a passivation 860 which isolates a redistribution layer 830 and a medical device 810 from the opening, wherein the liner does not extend on a top surface of the passivation -- e.g. fig 8.




    PNG
    media_image2.png
    526
    568
    media_image2.png
    Greyscale


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TENLEY H. SCHOFIELD whose telephone number is (571)272-5072. The examiner can normally be reached M - F: 8 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva
Montalvo, can be reached at 571-270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THS/
Examiner, AU 2817

	
/NICHOLAS J TOBERGTE/Primary Examiner, Art Unit 2817